Interim Decision #1414

IN.V.rtaC OF HADDAD
In SECTION 248 Proceedings

A-13752622

Decided by Regional Commissioner November 9, 1964
Application of a temporary visitor for a change of nonimmigrant classification
under section 248, Immigration and Nationality Act, to that of a student is
denied since it has not been satisfactorily established that his father, whose
net income combined with that of his children approximates $336 per month, can
provide adequate support to maintain the applicant in his studies. Furthermore, applicant, who initially indicated an interest in studying the English
language and eleetronito and who subsequently begun to pursue n course in
dental technology, which he discontinued after a brief period of attendance,
has not established he is a bona fide nonimmigrant student.

This matter is before the Regional Commissioner on appeal from the
denial of the application for change of nonimmigrant status on the
ground that satisfactory evidence of support has not been furnished in
accordance with the requests of this Service.
The applicant is a married Chilean citizen, born in 1934 at Horns,
Syria. He was admitted to the United States at New York, New York
on January 5, 1964 as a temporary visitor for pleasure until March 5,

1964. On February 19, 1964 he applied for change of nonimmigrant
status to that of a student for the stated purpose of studying English
and electronics. Accompanying the application was a Certificate of
Eligibility from the New School for Social Research in New York City
reflecting that the alien has been accepted for a course in the English
language. The cost of such schooling has been estimated at $2,604 for
the academic year.
On March 10, 1964 and again on July 29, 1964, the applicant was requested to furnish evidence that his relatives in Chile would provide
the support necessary to maintain him as a student in the United States.
In the interim, the alien started attending the New York School of
Mechanical Dentistry to pursue a course in dental technology. A
Certificate of Eligibility dated May 11, 1961 has been submitted from
this school which reflects that the cost of such studies has been estimated
at $1,500 per academic year. The certificate further notes that the
7GS-456-65-51

785

Interim Decision #1414
course is given in Spanish although the applicant speaks -very good
English. On September 28, 1964 the Registrar of the New York
School of Mechanical Dentistry informed this Service that the alien
last attended classes on June 29, 1964 and did not return for the fall
term.
In connection with the appeal from the denial of this application
there has been submitted an affidavit by the alien's father executed on
September 2, 1964 before the United States Vice Consul at Damascus,
Syrian Arab Republic in which he states that he is Director of the Post,
Telegraph and Telephone Bureau in llama, Syrian Arab Republic;
that he and his children have a net monthly income of 1,200 Syrian
pounds; that he is sending the applicant $150 to $200 a month to continue his education in the United States.
The record in this case has been very carefully considered. We do
not find it has been satisfactorily established that the alien's father,
whose net income combined with that of his children amounts to approximately $336 a month in American money, can adequately support
the applicant in his studies. Further, it is noted that the latter initially
indicated an interest in studying the English language and electronics.

He subsequently began to pursue a course in dental technology and
later discontinued these studies after a brief period of attendance. In
view of the foregoing, it is concluded that the alien is not a bona fide
nonimmigrant student but is merely attempting to prolong his stay in
the United. States. Accordingly, the appeal will be dismissed.
It is ordered that the appeal be and same is hereby dismissed.

786

